Citation Nr: 0335059	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-05 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in August 2002, a 
transcript of which is of record.


FINDINGS OF FACT

1.  Service connection was previously denied for a 
psychiatric disorder by a May 1999 Board decision.  Nothing 
in the record reflects that the veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

2.  The evidence received to reopen the veteran's claim of 
service connection for an acquired psychiatric disorder 
either does not bear directly and substantially upon the 
specific matter under consideration, or it is cumulative or 
redundant, or it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1999 Board decision denying service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7104 
(West 1991) (38 U.S.C.A. § 7104 (West 2002)); 38 C.F.R. 
§ 20.1100 (1998) (38 C.F.R. § 20.1100 (2003)).

2.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include bipolar disorder, 
the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Here, the RO advised the veteran of the evidence necessary to 
substantiate his claim by various documents such as 
correspondence dated in May 2001, the August 2001 rating 
decision, the April 2002 Statement of the Case (SOC), and the 
August 2002 Supplemental Statement of the Case (SSOC).  In 
essence, these documents summarized what was necessary to 
establish service connection for the claimed disability, 
requested that the veteran identify any pertinent medical 
records, indicated VA would obtain any such records he 
identified, and notified him of the RO's efforts to obtain 
such records.  Moreover, the May 2001 correspondence 
specifically informed him of the VCAA, as well as VA's 
enhanced duties to assist and notify in the context of his 
claim.  In pertinent part, this correspondence specifically 
identified for the veteran what information and evidence he 
was responsible for, to include providing names, dates, and 
approximate time periods relating to any medical records or 
other relevant evidence that might be available, and he was 
informed of the responsibilities of VA in obtaining any 
evidence that was identified.  Further, the April 2002 SOC 
included the regulatory standard for determining new and 
material evidence pursuant to 38 C.F.R. § 3.156(a).  In light 
of the foregoing, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Therefore, there 
is no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Regarding VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  In fact, the veteran specifically stated in a 
September 2002 statement that he wanted expedited submission 
of his appeal to the Board, and that he had no additional 
evidence to furnish.  Moreover, under the law, an examination 
is not required in the context of new and material evidence 
claims (38 C.F.R. § 3.159(c)(4)(C)(iii)).  Thus, the Board 
concludes that the duty to assist has been satisfied.

In making the above determination, the Board was cognizant of 
the fact that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. (PVA) v. Secretary of 
Veterans Affairs, 345 F. 2d 1334 (Fed. Cir. 2003).  However, 
in the instant case the Board notes that the veteran's claim 
has been in adjudicative status for several years, and that 
he was first informed of the VCAA's enhanced duties to assist 
and notify by the May 2001 correspondence.  As such, the 
veteran was accorded more than the statutory one year period 
in which to present evidence in support of his claim prior to 
the Board's adjudication in this case.  Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claims below, and the Board will do the same.  The veteran 
has been contacted on numerous occasions by the RO and 
provided ample opportunity to provide additional information 
concerning the possibility that there may be additional 
evidence relevant to his claim.  Moreover, as already 
mentioned, the veteran indicated in his September 2002 
statement that he wanted expedited submission of his appeal 
to the Board, and that he had no additional evidence to 
furnish.  Thus, there has been no prejudice to the veteran 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


Background.  Service connection was previously denied for a 
psychiatric disorder by a May 1999 Board decision.  Nothing 
in the record reflects that the veteran appealed this 
decision to the Court.

The evidence of record at the time of the May 1999 Board 
decision consisted of the veteran's own statements, to 
include his testimony at personal hearings conducted in April 
1994 and October 1996, his service medical records, and post-
service medical records which covered a period from 1978 to 
1994.

In his statements and testimony the veteran asserted that his 
alcoholism disguised his bipolar disorder prior to 1978, and 
that he became severely mentally ill when he stopped 
drinking.  He reported that a manic episode could be 
triggered by excitement, stress, or emotional trauma, and 
that he was manic the entire time that he was in boot camp 
and most of the time that he was in service due to the 
excitement, stress, and fear that he experienced.  Further, 
he reported that when he finished boot camp he started 
drinking heavily, and that the alcohol "medicated" his mania.  
He denied having any psychiatric symptoms prior to service, 
and denied having received any psychiatric treatment while in 
service.  

At his October 1996 hearing, the veteran testified that he 
had a manic episode the first time he met his drill 
instructor.  Moreover, at both hearings he related that 
during active duty he was assigned to a ship that left 
Okinawa and sailed to the Philippines, Hong Kong, and then to 
Vietnam, and that the ship was off the coast of Vietnam for 5 
days.  During this period, he was confined to the hull of the 
ship, and he experience mania/ manic symptoms.  He 
characterized this as a psychotic episode.  In addition, he 
testified that no psychiatric disorder was diagnosed prior to 
1978, but that he drank heavily prior to that time.

The veteran also provided details of his current 
symptomatology in his statements and hearing testimony.

The veteran's service medical records contain no findings 
indicative of an acquired psychiatric disorder.  In fact, his 
psychiatric condition was clinically evaluated as normal on 
his June 1971 release from active duty examination.

The first competent medical evidence indicating treatment for 
a psychiatric disorder was a December 1978 private 
hospitalization summary.  Among other things, this record 
reflects the veteran was hospitalized after becoming 
psychotic, that he denied having any previous psychiatric 
history, but admitted having a problem with alcohol abuse.  
The subsequent medical records showed treatment on various 
occasions for bipolar disorder.

In conjunction with a May 1994 VA psychiatric examination the 
veteran reported having been confined to the hull of a ship 
off Vietnam for 5 days, and that he experienced mood swings 
that may have been hypomania while in service.  Further, he 
reported that his first contact with psychiatric treatment 
occurred in December 1978, when he was hospitalized after 
becoming acutely psychotic.  Following examination of the 
veteran, the examiner diagnosed bipolar affective disorder, 
primarily manic, in partial remission on medication.  
Moreover, the examiner commented that the symptoms that the 
veteran described as having prior to 1978 associated with 
drinking and while in the service were subjective, and that 
there were no objective reports available to confirm his 
reported in-service symptoms.

In the May 1999 decision, the Board denied the veteran's 
claim of service connection for a psychiatric disorder, 
finding that there was no competent medical evidence showing 
that this disability was related to an in-service disease or 
injury.  The Board noted that the veteran contended his 
bipolar disorder had its onset during service, in that he 
experienced mania while in service.  However, the service 
medical records made no reference to any psychiatric symptoms 
and a psychiatric diagnosis was initially made in December 
1978, approximately 7 years after the veteran was separated 
from service.  Further, the Board found that the veteran, as 
a lay person, was not competent to provide evidence that 
whatever emotions or thoughts he experienced in service were, 
in fact, symptoms of a psychiatric disease, because such a 
conclusion required medical expertise and was not subject to 
lay observation.  

The evidence added to the record since the May 1999 Board 
decision includes additional statements from the veteran, 
including his testimony at an August 2002 personal hearing, 
and additional post-service medical records which cover a 
period from 1981 to 2002.  

In his May 2002 substantive appeal, the veteran asserted that 
he was born with a chemical imbalance in the brain, which was 
aggravated while in the military, as well as by his 
alcoholism in civilian life.  He also stated that the nervous 
or mental breakdown he had in December 1978 had left him so 
impaired that he could no longer work.

At his August 2002 hearing, the veteran indicated that his 
manic -depressive symptoms with psychosis began during boot 
camp.  He testified that his drill instructor was in his 
face, just like his father used to do when he was growing up.  
In addition, he indicated he had disciplinary problems during 
active service, including several fights.  He testified that 
he did not have a separation examination.  Moreover, he 
indicated that he started drinking during service, and that 
he continued to have problems with alcoholism from the time 
of his 1971 discharge to his 1978 psychiatric 
hospitalization.  Further, he reiterated his contention that 
he was in the hull of a ship off Vietnam for several days 
while on active duty.  

The additional post-service medical records continue to show 
treatment for psychiatric problems, with findings of bipolar 
disorder.  For example, a March 2002 private psychiatric 
hospitalization report reflects a final diagnosis of 
schizoaffective disorder, bipolar type.  However, the 
additional medical records contain no competent medical 
opinion which relates the etiology of the veteran's current 
psychiatric disorder to active service.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for an acquired 
psychiatric disorder, to include bipolar disorder.

As detailed above, the veteran's claim was previously denied 
because the veteran's psychiatric disorder was first 
diagnosed several years after his discharge from active duty, 
and there was no competent medical evidence which related the 
current disability to service, to include the veteran's 
purported symptomatology therein.

Here, the additional evidence is "new" to the extent it was 
not previously of record.  Nevertheless, the evidence is 
cumulative and redundant of that which was on file at the 
time of the May 1999 Board decision.  The contentions 
advanced by the veteran in his statements and August 2002 
hearing testimony essentially duplicate the contentions he 
advanced at the time of the prior denial.  Further, the 
additional medical evidence continues to show treatment for 
bipolar disorder, but contain no findings relating the 
etiology of this disability to active service.  Such medical 
evidence was of record at the time of the last prior denial 
in May 1999.  Consequently, the Board finds that the 
additional evidence is cumulative and redundant of the 
evidence that was of record at the time of the last prior 
denial, and it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, new and material evidence has not been presented 
pursuant to 38 C.F.R. § 3.156(a).

There being no additional evidence receive in support of the 
veteran's application to reopen, the Board finds that the 
appeal must be denied.







ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include bipolar disorder, 
the benefit sought on appeal is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



